                     Case 19-11563-KBO      Doc 284      Filed 09/03/19     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                     1
EMERGE ENERGY SERVICES LP, et al.,                           : Case No. 19-11563 (KBO)
                                                             :
                    Debtors.                                 : Jointly Administered
                                                             :
                                                             :
                                                             :
------------------------------------------------------------ x

                        NOTICE OF RESCHEDULED OMNIBUS HEARING

           PLEASE TAKE NOTICE that the omnibus hearing previously scheduled in the above-

  captioned chapter 11 cases for Thursday, September 5, 2019 at 10:00 a.m. (Eastern Time) before

  The Honorable Karen B. Owens, United States Bankruptcy Judge, at the United States

  Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom

  No. 2, Wilmington, Delaware 19801 (the “Bankruptcy Court”) has been rescheduled by the

  Bankruptcy Court, and will now commence at 11:00 a.m. (Eastern Time) on Monday,

  September 9, 2019. All matters previously scheduled to be heard on September 5, 2019 at

  10:00 a.m. (Eastern Time) will now be heard on September 9, 2019 at 11:00 a.m. (Eastern

  Time).




  1
           The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
  identification number, are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683),
  Emerge Energy Services Operating LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy
  Services Finance Corporation (9875). The Debtors’ address is 5600 Clearfork Main Street, Suite 400,
  Fort Worth, Texas 76109.


  RLF1 21957966v.1
                   Case 19-11563-KBO   Doc 284       Filed 09/03/19    Page 2 of 2




Dated: September 3, 2019               /s/ Travis J. Cuomo
       Wilmington, Delaware

                                       RICHARDS, LAYTON & FINGER, P.A.

                                       John H. Knight (No. 3848)
                                       Paul N. Heath (No. 3704)
                                       Zachary I. Shapiro (No. 5103)
                                       Brett M. Haywood (No. 6166)
                                       Travis J. Cuomo (No. 6501)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: knight@rlf.com
                                                heath@rlf.com
                                                shapiro@rlf.com
                                                haywood@rlf.com
                                                cuomo@rlf.com

                                       Counsel for Debtors and Debtors-in-Possession

                                       - and -

                                       LATHAM & WATKINS LLP

                                       George A. Davis (admitted pro hac vice)
                                       Keith A. Simon (admitted pro hac vice)
                                       Hugh K. Murtagh (admitted pro hac vice)
                                       Liza L. Burton (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       E-mail: george.davis@lw.com
                                               keith.simon@lw.com
                                               hugh.murtagh@lw.com
                                               liza.burton@lw.com

                                       Proposed Counsel for Debtors
                                       and Debtors-in-Possession




                                                 2
RLF1 21957966v.1
